Citation Nr: 0803144	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
and served in the Army Active Reserves for many years.  The 
period of active Army service from July 1969 to June 1974 has 
been confirmed.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection.  

In April 2006, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO, a 
transcript of which has been associated with the claims 
folder. 


FINDINGS OF FACT

1.  The veteran has a current hearing loss disability and a 
current tinnitus disability.  

2.  Although the veteran had noise exposure during service, 
no injury or disease was incurred during service relevant to 
the veteran's claims for service-connected hearing loss and 
service-connected tinnitus.

3.  Hearing loss and tinnitus were not manifested to a 
10 percent compensable degree during the one-year period 
after discharge from service.

4.  There is no relationship between the veteran's active 
military service and either his current hearing loss 
disability or his current tinnitus disability.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.  



The record contains results from ten tests for each of the 
veteran's ears, shown here in decibels:
RIGHT EAR

HERT
Z
06/
04
04/
95
11/
90
09/
88
12/
84
11/
80
12/
79
06/
74
09/
73
05/
69
  
500
20
10
10
5
20
10
15
5
0
15
1000
25
15
15
10
20
10
15
5
0
15
2000
30
25
20
15
15
15
15
5
0
15
3000
30
15
15
10
x
5
5
5
x
x
4000
35
15
20
15
15
10
15
10
0
15
6000
x
20
30
10
x
15
10
5
x
x

LEFT EAR
                           
HERT
Z
06/
04
04/
95
11/
90
09/
88
12/
84
11/
80
12/
79
06/
74
09/
73
05/
69
500
20
10
5
10
15
10
15
10
15
15
1000
30
20
15
15
15
15
15
10
10
15
2000
30
25
20
15
20
10
15
10
10
15
3000
40
25
15
20
x
10
15
5
x
x
4000
40
15
15
10
20
5
15
10
0
15
6000
x
20
15
35
x
10
10
15
x
x

As shown in the charts above, the June 2004 puretone 
threshold tests for each ear reveal that the veteran has a 
current hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  Thus, the first element of service 
connection for hearing loss is established.  And since the 
June 2004 compensation and pension (C&P) examiner diagnosed 
the veteran with tinnitus, the first element of service 
connection for tinnitus is also established.  

The second requirement to establish service connection--that 
a disease or injury was incurred in service--is not shown on 
this record.  Although the veteran was treated for other 
complaints during active service, no service medical records 
show any treatment for hearing loss or tinnitus.  Nor does 
the veteran claim that he sought medical treatment for these 
complaints during service.  His audiology examination at the 
end of his active service reflects normal hearing and there 
is no indication that his hearing declined during service.  
On his June 1974 medical history report for separation from 
active duty, the veteran marked that he had no problems with 
his ears, nose, throat.  The June 1974 separation examiner 
found his ears to be normal.  No complaints of hearing loss 
or tinnitus are recorded on that separation examination 
report.  

The veteran is not limited to inservice records to establish 
an inservice injury or disease.  Service connection for 
hearing loss and service connection for tinnitus can also be 
established by using the presumption provisions of 38 C.F.R. 
§ 3.309.  That regulation, which incorporates the timing 
provisions of 38 C.F.R. § 3.307, provides that even if it is 
not otherwise established that an organic disease of the 
nervous system (such as hearing loss or tinnitus) was 
incurred in or aggravated by service, if it is manifested to 
a compensable degree of 10 percent or more within one year 
following service, inservice incurrence is presumed.  Here, 
the veteran does not assert that he sought treatment for 
either hearing loss or tinnitus within one year after his 
service and no evidence in the record shows that he was so 
treated.  Moreover, the data from the December 1979 
audiometry test show that the veteran's hearing acuity was 
within normal limits three years after discharge.  Thus, 
inservice incurrence cannot be established for the hearing 
loss claim based on the presumption provisions of 38 C.F.R. 
§§ 3.307 and 3.309.  

Nor does the record establish a presumption of inservice 
incurrence for the tinnitus claim.  The factual basis for the 
presumption may be established by medical evidence, competent 
lay evidence, or both.  38 C.F.R. § 3.307(b).  There is no 
medical evidence of tinnitus within one year following 
discharge from active service.  To the contrary, at the 
December 1979 medical examination for the Reserves, the 
veteran did not complain of tinnitus and the examiner found 
the veteran's ears to be normal.  The medical evidence 
indicates no manifestation of tinnitus within one year 
following service.  

A lay person is competent to testify about an injury or 
symptomatology where the determinative issue is not medical 
in nature.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent when it regards features or 
symptoms of injury or illness that do not require specialized 
knowledge or training).  To establish the inservice 
incurrence presumption, the lay evidence should describe the 
material and relevant facts as to the veteran's disability 
observed within such time period, which, here, would be 
within one year following discharge.  38 C.F.R. § 3.307(b).  
The veteran testified at the April 2006 DRO hearing that he 
noticed significant tinnitus shortly before his discharge 
from active service.  Transcript, pp. 5-6.  And he told the 
June 2004 C&P examiner that he currently has tinnitus.  
Although the C&P examiner recorded that the veteran first 
noticed the tinnitus symptoms in 1995, the veteran clarified 
at his hearing that 1995 was not the date of onset; the 
tinnitus symptoms first became a serious problem around 1995.  
Transcript, pp. 5.  In a September 2004 statement, the 
veteran stated that his tinnitus began in the Republic of 
Vietnam.  Significantly, the veteran did not testify that he 
experienced tinnitus symptoms during the relevant time period 
of within one year following service.  

It is possible to interpret the veteran's testimony as 
implying that the symptoms were continuous since service and 
then worsened in 1995.  But even if the veteran's testimony 
would be so interpreted, the inservice incurrence presumption 
is not available on this record.  A chronic disease need not 
be diagnosed during the presumptive period, but there must be 
shown by medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed (without unreasonable time lapse) by definite 
diagnosis.  38 C.F.R. § 3.307(c).  The earliest date of 
medical evidence concerning tinnitus is April 1995.  The 
veteran indicated he had ear, nose, or throat trouble on the 
medical history report for his April 1995 quadrennial 
examination for the Reserves.  The examiner noted that the 
veteran stated he gets some ringing in his ears.  Even if 
that could be considered a definite diagnosis, it was made 
more than 20 years after service, which is not within a 
reasonable time after the presumptive period had expired.  

In any event, the presumption of inservice incurrence can be 
rebutted by evidence showing that the disease was not 
incurred during service.  38 C.F.R. § 3.307(d)(1).  Such 
evidence may include medical judgments concerning the effect 
of intercurrent injury of disease.  38 C.F.R. § 3.307(d)(1).  
Here, in the medical opinion report of September 2007, the VA 
physician reviewed the claims file, acknowledged the noise 
exposure during service, determined that the pattern of 
hearing loss was consistent with the veteran's underlying 
high cholesterol, pointed out that tinnitus can be age-
related as well as related to underlying medical conditions 
or environmental exposures, and concluded it was not likely 
that the veteran's tinnitus was due to inservice noise 
exposure.  Thus, the second requirement for service 
connection for tinnitus can not be established by using the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  

But the veteran is not limited to the presumptive provisions 
of 38 C.F.R. §§ 3.307and 3.309 to establish that his hearing 
loss and tinnitus disabilities were incurred during service.  
When, as here, a disease has been diagnosed for the first 
time after service, inservice incurrence can be established 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d).  The evidence just does not establish 
that here.  

With respect to the hearing loss, the data from the 
audiometry tests for the veteran's separation from active 
service examination does not reflect that during service a 
hearing loss impairment within the meaning of 38 C.F.R. 
§ 3.385 was incurred.  And that determination is supported by 
the data from the audiometry tests for the next six physical 
examinations (from December 1979 to April 1995) that also 
does not reflect that a hearing loss disability existed at 
any of those times.  The veteran did not incur a hearing loss 
during service. 

As for the tinnitus claim, there is conflicting evidence of 
inservice incurrence.  The veteran's statements, the 
statement from his supervising officer during service, and 
receipt of the Air Medal show that the veteran had noise 
exposure during service.  And the veteran testified that he 
noticed significant tinnitus shortly before discharge from 
service.  Transcript, pp. 5-6.  On the other hand, the 
June 1974 separation examination from service shows that his 
ears were normal.  And the next five physicals reflect 
neither the veteran's complaints of tinnitus nor the 
examiners' findings of tinnitus.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board gives 
more weight to the contemporaneous, official, medical records 
than to the testimony given 32 years after the fact that is 
made for the purpose of qualifying for benefits.  See Caluza 
v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (aspects to consider in weighing 
credibility of a witness are self-interest and the desire for 
monetary gain).   

In any event, the third requirement for service connection is 
not met on this record because there is no medical evidence 
to establish a nexus between the veteran's military service 
and either his current hearing loss disability or his current 
tinnitus disability.  Both medical professionals to provide 
an opinion on the matter concluded that the veteran's current 
hearing loss and tinnitus disabilities are not related to 
service.  June 2004 C&P examination report ("it would seem 
unlikely that both hearing loss and the tinnitus were the 
result of the patient's military noise exposure"); 
September 2007 medical opinion ("I do not find it likely 
that the veteran's hearing loss and tinnitus are due to 
inservice noise exposure").  The record contains no medical 
opinion to the contrary.  

While the veteran may provide lay evidence of symptoms, he is 
not competent to provide a medical judgment that his current 
hearing loss or tinnitus is related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  With respect to the medical literature submitted 
by the veteran, to the extent that he is attempting to 
extrapolate from this literature that his tinnitus is somehow 
related to the noise experienced during service, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Notwithstanding the medical evidence of current hearing loss 
and tinnitus, the record shows that those disabilities were 
not incurred during service, they can not be presumed to have 
been incurred during service, and there is no nexus between 
the veteran's active duty and either his hearing impairment 
or his tinnitus.  
This case is not one where the reasonable doubt doctrine 
would lead to a different result.  When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, 
there is positive evidence to support the veteran's claim 
because he testified as to his symptoms and he presented his 
military supervisor's statement to establish his exposure to 
noise during service. But since evidence against the claim-
namely, the contemporaneous, official medical records and the 
nexus opinions of two medical professionals-is much greater 
than that in favor, that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule inapplicable when the preponderance of the evidence is 
against the claim).  Accordingly, service connection must be 
denied.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's March 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
July 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not invite the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim, or address what evidence was necessary with respect to 
the rating criteria or the effective date of an award for 
service connection.  Although the veteran has not raised any 
notice issues, the failure to provide complete, timely notice 
to the veteran raises a presumption of prejudice, so that VA 
has the burden to establish that the veteran was not, in 
fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original March 2004 letter.  Notice that asked the veteran to 
send VA evidence in his possession was sent in a 
November 2005 letter and notice compliant with Dingess v. 
Nicholson, was sent in March 2006.  As a result, those flaws 
were cured long before the Decision Review Officer 
readjudicated the appeal in the June 2006 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  And since the veteran did present evidence to 
support his claim that was considered in deciding his claim, 
he was not prejudiced by the delay is receiving an invitation 
to submit evidence in his possession to VA.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  As for the delay in providing notice that 
complies with Dingess v. Nicholson, since service connection 
was denied, any issues about implementation of an award for 
service connection have been rendered moot.  Since VA met 
most of the notice requirements in a timely fashion and the 
veteran was not prejudiced by the delay in sending notice of 
the others, VA met its notification duty.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, conducting a C&P 
audiometric examination, and after the veteran objected to 
the C&P report, by obtaining a medical opinion as to the 
etiology of the veteran's claimed disabilities.  The veteran 
initially asked that private medical records be obtained, but 
then he later withdrew that request.  Since there are no 
outstanding requests for assistance, VA met its assistance 
duty.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


